Citation Nr: 0424876	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  92-06 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine, to include as secondary to a service-connected 
disability.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the lumbar area, Muscle Group XX, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.

(The issue of the veteran's entitlement to an increased 
evaluation for an acquired psychiatric disorder, currently 
evaluated as 30 percent disabling, is the subject of a 
separate appellate decision.)



REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1991 and April 1992 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The veteran filed timely 
appeals to these adverse determinations.

When this matter was previously before the Board in May 1993 
and November 1994, it was remanded to the RO for further 
development.  In July 1996, the Board decided appeals 
pertaining to the issues of service connection for post-
traumatic stress disorder and osteomyelitis of the left 
thigh, and remanded the claims listed on the title page of 
this remand.   

In January 2000, the Board issued a decision denying the 
veteran's claims.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which issued an order in January 2001 vacating the Board's 
decision and remanding it the Board for action consistent 
with its order.  In August 2001, the Board again remanded 
this case to the RO.  The veteran's claims have been returned 
to the Board for appellate consideration. 

The issues of the veteran's entitlement to service connection 
for arthritis of the lumbar spine, to include as secondary to 
a service-connected disability and an increased rating for 
residuals of a gunshot wound to the lumbar area, Muscle Group 
XX, currently evaluated as 20 percent disabling are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran is currently service-connected for the 
following disabilities:  an acquired psychiatric disorder, 
rated at 50 percent disabling pursuant to a separate Board 
decision issued this date; residuals of a gunshot wound to 
the lumbar area, Muscle Group XX, currently rated at 20 
percent disabling; a scar of the left cheek, currently rated 
at 10 percent disabling; residuals of a gunshot wound to the 
left thigh, Muscle Group XIV, currently rated at 10 percent 
disabling; residuals of a gunshot wound to the left forearm, 
Muscle Group VIII, currently rated at 10 percent disabling; a 
scar of the 12th rib on the left, currently rated at 10 
percent disabling; and a scar of the pelvic girdle, rated at 
noncompensably (zero percent) disabling, with a combined 
disability rating of 70 percent for these disabilities.

2.  The veteran's service-connected disabilities preclude him 
from obtaining or retaining substantially gainful employment


CONCLUSION OF LAW

The criteria for the assignment of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.18, 4.19 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claims were filed prior to the November 2000 
effective date of the VCAA, and remain pending.  Thus, the 
provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

It appears that VA has generally complied with these 
requirements in this case.  However, in light of the Board's 
instant decision, which constitutes a full grant of benefits 
sought by the veteran on appeal of the issue of entitlement 
to a total rating for compensation based on individual 
unemployability due to service-connected disabilities, the 
Board finds that a full and detailed analysis of VA's 
compliance with these new requirements is not needed, as the 
veteran could derive no potential benefit from any additional 
development or notice on this issue.

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that 
where, as here, the veteran has two or more service-connected 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent for more before a 
total rating may be assigned.  38 C.F.R. § 4.16(a). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, in claims for a total rating 
based on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities.  Id.

A review of the veteran's claims file reveals that he is 
service connected for several disabilities, including:  
residuals of a gunshot wound to the lumbar area, Muscle Group 
XX, currently rated at 20 percent disabling; a scar of the 
left cheek, currently rated at 10 percent disabling; 
residuals of a gunshot wound to the left thigh, Muscle Group 
XIV, currently rated at 10 percent disabling; residuals of a 
gunshot wound to the left forearm, Muscle Group VIII, 
currently rated at 10 percent disabling; a scar of the 12th 
rib on the left, currently rated at 10 percent disabling; and 
a scar of the pelvic girdle, rated at noncompensably (zero 
percent) disabling.  In addition, the veteran is service 
connected for an acquired psychiatric disorder.  Until 
recently, this disorder was rated at 30 percent disabling.  
Based upon this disability percentage, the overall combined 
disability rating for the veteran's disabilities was 
calculated to be 60 percent.  As a result, the veteran did 
not have one disability ratable at 40 percent, with a 
combined rating of 70 percent, and thus failed to meet the 
initial criteria for consideration of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities.

However, the Board observes that in a separate Board decision 
issued on the same date as the instant decision and remand, 
the Board has granted an increased rating from 30 percent to 
50 percent for the veteran's acquired psychiatric disorder.  
The veteran's new combined disability rating is 70 percent.  
As a result, the veteran now has one disability rated at 40 
percent or more, and has a combined rating of at least 70 
percent, thus meeting the statutory threshold, such that 
consideration of entitlement to a total rating for 
compensation based on individual unemployability due to a 
service-connected disability is now warranted.

A review of the veteran's claims file reveals that he has not 
worked since 1993.  Following a review of the record, 
including the types of disabilities for which the veteran is 
service connected, the functional impairment to different 
parts of the veteran's body caused by his physical 
disabilities, and the severity of the veteran's psychiatric 
disorder, the Board finds that, with the resolution of all 
reasonable doubt in the veteran's favor, the veteran's 
service-connected disabilities preclude him from obtaining or 
retaining substantially gainful employment, such that a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities is warranted in this 
case.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

A total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the controlling regulations governing the 
payment of monetary awards.


REMAND

In reviewing the remaining claims on appeal, the Board notes 
that VA has recently received additional evidence in this 
case, including a VA discharge summary dated in August 2002, 
and outpatient treatment notes dated from May 1998 to October 
2002 from Dr. Mark Gregory, a physician in private practice, 
which was received by the RO in July 2003.  This evidence was 
submitted by the veteran's attorney directly to the Board.  
However, it does not appear that the RO has considered this 
evidence in conjunction with the veteran's claims relative to 
this appeal.  Therefore, the veteran's claims must be 
remanded to the RO for review of the additional evidence, and 
preparation and issuance of an SSOC.  See also Disabled 
American Veterans et. al. v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003) (holding that significant portions of the Board's 
new procedures for internal development of claims, which 
allowed for initial Board consideration of newly-obtained 
evidence without prior referral to the RO, were invalid).  

In addition, the Board observes that at the time of the 
Board's prior remand in August 2001, it was noted that under 
the VCAA, VA has a duty to assist the veteran in obtaining 
outstanding medical records that may be pertinent to his 
claim.  The Board observed that during the July 1999 hearing 
conducted at the RO before the undersigned, the veteran 
testified that he had been receiving medical treatment for 
his claimed back disability from Dr. Gregory, a private 
physician in University City, for approximately the past two 
years.  Prior to that period, he had received treatment for 
his back condition from Dr. Abel, a private physician 
affiliated with Barnes Hospital, for approximately six years.  
He had also received medical treatment for his back in the 
past from Dr. Roskin, a private physician now deceased, whose 
office had last been located in East St. Louis.  The Board 
noted that records of this treatment were not in the claims 
file, and that, in accordance with the VCAA, the RO should 
assist the veteran to obtain and associate such records with 
the veteran's claims file.  The Board also determined that, 
in addition, the RO should provide the veteran an opportunity 
to identify and authorize the release of any other pertinent, 
outstanding records that have not yet been obtained and to 
present further argument in support of his claims.  

The Board observes that the RO sent a letter to the veteran 
requesting such information from the veteran in July 2002, 
and enclosed several VA Forms 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, for the veteran to complete and return.  As such, 
the Board finds that the RO fully satisfied the aspect of the 
August 2001 remand described above.  To date, the veteran has 
not returned signed and completed release forms in favor of 
any private health care providers.  Nevertheless, the Board 
finds that, since the veteran's claims are now being remanded 
to the RO on another basis, the veteran should again be given 
an opportunity to complete and return release forms for Drs. 
Abel, Roskin, and Gregory in order to allow VA to obtain any 
evidence from these sources not already of record, and to 
identify and authorize the release of any other pertinent, 
outstanding records that have not yet been obtained and to 
present further argument in support of his claims.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all VA and private medical 
providers who have treated his back and 
whose records have not yet been obtained. 

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of back treatment identified by 
the veteran, including the treatment 
records from Drs. Abel and Roskin, and 
any additional treatment records from Dr. 
Gregory not submitted by the veteran's 
attorney in July 2003.  In addition, the 
veteran should be asked to assist with 
obtaining copies of his treatment records 
from Dr. Roskin.  All evidence obtained 
should be associated with the record.  

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issues of the veteran's 
entitlement to service connection for 
arthritis of the lumbar spine, to include 
as secondary to a service-connected 
disability and an increased rating for 
residuals of a gunshot wound to the 
lumbar area, Muscle Group XX, currently 
evaluated as 20 percent disabling, with 
due consideration given to any new 
evidence received since the time of the 
most recent March 2003 SSOC issued for 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
his attorney should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



